ORDER

PER CURIAM.
AND NOW, this 1ST day of October,'2008, the Petition for Allowance of Appeal is GRANTED. The issues, which have . been rephrased for clarity, are:
Did the Superior Court err in holding that the notice provision in a claims made policy constitutes a condition precedent to coverage, rather than a limitation, thereby placing the burden on the insured to show compliance with the condition, rather than on the insurer to show breach? Did the Superior Court, err in declining to extend this Court’s holding in Brakeman v. Potomac Insurance Co., 472 Pa. 66, 371 A.2d 193 (1977), that in the context of a liability policy, the insurance company will be required to prove that the notice provision was breached and that the breach resulted in prejudice to its position, to the claims-made policy at issue in this case?